 


109 HRES 622 EH: To recognize and honor the Filipino World War II veterans for their defense of democratic ideals and their important contribution to the outcome of World War II.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 622 
In the House of Representatives, U. S., 
 
September 19, 2006 
 
RESOLUTION 
To recognize and honor the Filipino World War II veterans for their defense of democratic ideals and their important contribution to the outcome of World War II. 
 
 
Whereas in 1898, the Philippines Archipelago was acquired by the United States, became an organized United States territory in 1902, and, in preparation for independence, became a self-governing commonwealth in 1935; 
Whereas the people of the Philippines and of the United States developed strong ties throughout the decades-long democratic transition of the island, compelling the United States to assume the responsibilities of defending the archipelago and protecting the people of the Philippines; 
Whereas on July 26, 1941, anticipating the aggression of Japanese invasion forces in the Asia Pacific region, as well as the imminent conflict between the United States and Japan, President Franklin D. Roosevelt issued a military order, calling the organized military forces of the Government of the Commonwealth of the Philippines into armed service under the command of United States Army officers led by General Douglas MacArthur; 
Whereas on December 7, 1941, the Japanese Government began a devastating four-year war with the United States with their stealth bombing attacks of Pearl Harbor, Hawaii, and Clark Air Field, Philippines, and led to the loss of tens of thousands of American and Filipino soldiers and countless civilian casualties; 
Whereas on February 20, 1946, President Harry Truman stated, Philippine Army veterans are nationals of the United States and will continue in that status until July 4, 1946. They fought, as American nationals, under the American flag, and under the direction of our military leaders. They fought with gallantry and courage under most difficult conditions. I consider it a moral obligation of the United States to look after the welfare of the Philippine Army veterans.; 
Whereas on October 17, 1996, President William J. Clinton issued a proclamation on the anniversary of the 1944 return of United States forces under General MacArthur to liberate the Philippines and said, I urge all Americans to recall the courage, sacrifice, and loyalty of Filipino Veterans of World War II and honor them for their contribution to our freedom.; 
Whereas on July 26, 2001, President George W. Bush, in his greetings to the Filipino World War II veterans said, More than 120,000 Filipinos fought with unwavering loyalty and great gallantry under the command of General Douglas MacArthur. The combined United States-Philippine forces distinguished themselves by their valor and heroism in defense of freedom and democracy. Thousands of Filipino soldiers gave their lives in the battles of Bataan and Corregidor. These soldiers won for the United States the precious time needed to disrupt the enemy’s plan for conquest in the Pacific. During the three long years following these battles, the Filipino people valiantly resisted a brutal Japanese occupation with an indomitable spirit and steadfast loyalty to America.; and 
Whereas the contributions of the Filipino people, and the sacrifices of their soldiers in World War II, have not been fully recognized: Now, therefore, be it 
 
That the House of Representatives recognizes and honors Filipino World War II veterans for their important contributions to the victorious outcome of World War II, including their valiant fight for the liberation of their homeland and their defense of democratic ideals. 
 
Karen L. HaasClerk. 
